Order, as resettled, in so far as appealed from, reversed on the law and the facts, without costs, and motion denied. In our opinion, the defendant has not established any likelihood of success in her defense. Although the facts tending to establish defendant’s adultery are alleged specifically and in detail, the defendant in her affidavit ignores all these allegations and fails to deny them, resting solely upon the denial contained in her answer. This is not, in our opinion, sufficient to show a probability of success in her defense. Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur.